Welcome
I have the pleasure of informing you that members of a delegation from the National Assembly of Mauritania have taken their seats in the official gallery. I would like to extend a warm welcome to this delegation led by Mr El Arbi Ould Sidi Ali. They are here to meet with Members of the European Parliament.
Once more, welcome to Brussels and to our Parliament.
Relations between the European Union and Mauritania are very important for the European Parliament. I am convinced that the fruitful dialogue between Members of the European Parliament and Members of the Mauritanian Parliament can contribute to enhancing these relations and also to developing new areas of cooperation between the EU and Mauritania.